Citation Nr: 1110591	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  07-20 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a disability manifested by loss of balance.

3.  Entitlement to service connection for residuals of melanoma of the nose.

4.  Entitlement to service connection for loss of two bones of the left foot as a residual of bilateral foot fungus.

5.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to herbicide exposure.

6.  Entitlement to service connection for a disability manifested by reduced attention span, distractibility, loss of concentration, mood sings, irritability, lethargy, and hyperactivity.

7.  Entitlement to service connection for gastroesophageal reflux disease.

8.  Entitlement to service connection for renal insufficiency, claimed as kidney problems.

9.  Entitlement to service connection for a heart condition.

10.  Entitlement to service connection for phlebitis, claimed as blood clots.

11.  Entitlement to service connection for hypertension.

12.  Entitlement o service connection for erectile dysfunction, claimed as sterility and miscarriages.

13.  Entitlement to service connection for a disability manifested by neurological damage.

14.  Entitlement to service connection for a disability manifested by pain from stress.

15.  Entitlement to service connection for a disability manifested by stomach aches, diarrhea, and poor appetite.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  The Veteran testified at a June 2010 Board hearing held by the undersigned sitting at the RO, a transcript of which is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran has asserted that the above-captioned disabilities are etiologically related to his military service.  He testified, during his June 2010 Board hearing, as to his belief that many if not all of the disabilities resulted from exposure to lead during his service as a bosun's mate in the United States Navy.  The job responsibilities, he stated, included using red lead paint to remove rust on his ship, and then using JP5 jet fuel to clean the paint brushes.  He also denied exposure to lead in the postservice period, indicating that he had worked a desk job in sales after his service separation.

During his Board hearing, the Veteran indicated that he had been treated from approximately 1987 through 2004 for the claimed disabilities by a Dr. Clemis Jackson of Katy, Texas.  He stated that he had been unable to obtain treatment records from this physician, but review of the record does not reflect that the RO attempted to obtain these records independently.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Accordingly, after procuring authorization from the Veteran, the RO must contact Dr. Jackson and obtain private medical treatment records pertaining to the issues on appeal.

Additionally, review of the record reveals that in May 2005, the Veteran notified VA that he was in receipt of disability benefits from the Social Security Administration.  These records are not associated with the claims file and it would be improper for the Board to proceed with appellate adjudication without first acquiring this evidence.  When VA is put on notice of the existence of SSA records which have the reasonable possibility of substantiating the Veteran's claim for benefits, as here, it must seek to obtain those records before proceeding with the appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Accordingly, the appeal is REMANDED for the following actions:

1.  Contact the Social Security Administration (SSA) and request a copy of all materials, to include medical records, considered in conjunction with the Veteran's claim for SSA benefits.  Once obtained, associate these records with the claims file.  If records are not available, include a note to that effect in the claims file.

2.  Contact the Veteran and request that he provide copies of records documenting his treatment by Dr. Clemis Jackson of Katy, Texas, or provide authorization such that the RO may obtain them.  Based on the Veteran's response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain any of these records, the RO is unable to secure same, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Provide the Veteran and his representative an opportunity to respond.

3.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


